Name: Council Regulation (EEC) No 4185/88 of 16 December 1988 opening and providing for the administration of Community tariff quotas for certain types of fruit and fruit juices (1989)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 No L 368 / 12 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4185 /88 of 16 December 1988 opening and providing for the administration of Community tariff quotas for certain types of fruit and fruit juices (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, products concerned into all Member States until the quotas have been used up; whereas , in this case, it seems advisable not to allocate the quotas among the Member States but to allow them to draw against the quota volumes such quantities as they may need under the conditions and according to the procedure laid down in Article 2 ( 1 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must , in particular, be able to monitor the rate at which the quotas are being used up and inform the Member States accordingly ; Whereas if, during the quota period, the tariff quota is almost totally used up , it is indispensable that Member States return to this quota the entirety of the drawings made which have not been used, in order to avoid part of the Community tariff quotas remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within , and jointly represented by, the Benelux Economic Union , all transactions concerning the administration of shares levied by that economic union may be carried out by any of its members , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas in accordance with the Agreement with the United States of America on the Mediterranean preferences , citrus and pasta , the Community undertakes to suspend provisionally and partially the customs duties applicable to certain types of fruit and fruit juices , within the limits of Community tariff quotas of appropriate volumes and of variable duration ; whereas provision should be made that the Commission can, in order to be able to ensure that the reciprocal concessions agreed upon in the Agreement are balanced , suspend by means of a Regulation the application of these tariff measures ; Whereas admission under these tariff quotas is conditional on production to the Community customs authorities of a certificate of authenticity issued by the competent authorities of the country of origin and certifying that the products comply with the specific characteristics laid down; HAS ADOPTED THIS REGULATION:Whereas it is therefore proper to open for all or part of 1989 Community tariff quotas for sweet oranges of high quality , citrus fruit hybrids known as 'Minneolas' and certain types of frozen concentrated orange juice; Whereas it is in particular necessary to allow all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the Article 1 1 . The customs duties applicable to imports of the products listed below shall be suspended for the periods , at the levels and within the limits of Community tariff quotas shown for each product : Order No CN code Description Quotaperiod Volume of quota ( in tonnes ) Rate of duty ( in % ) 09.0025 ex 0805 10 11 , 15 , 19 , 41 , 45 , 49 Sweet oranges of high quality From 1 February to 30 April 1989 20 000 10 09.0027 ex 0805 20 90 Citrus fruit hybrids known as 'Minneolas' From 1 February to 30 April 1989 15 000 2 09.0033 ex 2009 11 99 Frozen concentrated orange juice having a degree pf concentration of up to 50 ° Brix , in containers of two litres or less , excluding blood orange concentrate From 1 January to 31 December 1989 1 500 13 31 . 12 . 88 Official Journal of the European Communities No L 368 / 13 2 . Within the limits of these tariff quotas . Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 2 . Without prejudice to Article 3 , shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . Article 3 1 . Once at least 80 % of the tariff quota as defined in Article 1(1 ) has been used up , the Commission shall notify the Member States thereof. 3 . For the purposes of this Regulation : (a ) sweet oranges of high quality means oranges of similar varietal characteristics , which are mature , firm , well-formed , at least fairly well-coloured, of fairly smooth texture and are free from decay, untreated broken skins , hard or dry skins , exanthema, growth cracks , bruises (except those incident to proper handling and packing), and are free from damage caused by dryness or mushy condition, split , rough , wide or protruding navels , creasing, scars , oil spots , scale , sunburn, dirt or other foreign matter, disease , insects or damage caused by mechanical or other means , provided that not more than 15 % of the fruit in any lot fails to meet these specifications and included in this amount , not more than 5 % shall be allowed for defects causing serious damage and, included in this latter amount, not more than 0,5 % may be affected by decay; (b ) citrus fruit hybrids known as 'Minneolas' means hybrids of the citrus fruit of the variety 'Minneola' (Citrus paradisi Macf. C. V. Duncan and Citrus reticulata blanca C. V. Dancy); c) frozen concentrated orange juice having a degree of concentration of up to 50 ° Brix means orange juice that has a density of 1.229 g/cm3 or less at 20 °C . 2 . It shall also notify Member States in this case of the date from which drawings on the tariff quota must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities , the Member State concerned shall draw from the tariff quota , by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing , with the indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit laid down by the Commission starting from the date referred to in the first subparagraph of paragraph 2, Member States shall be required to return to the tariff quota all the quantities which have not been used on that date, within the meaning of Article 4 (3 ) and (4 ). 4 . Admission under the tariff quotas referred to in paragraph 1 shall be subject to :  the presentation , in support of the declaration of entry for free circulation, of a certificate of authenticity issued by the competent authorities of the country of origin listed in Annex II and conforming to one of the models in Annex I , certifying that the products shown on it possess the specific characteristics referred to in paragraph 1 , or  in the case of concentrated orange juice , the presentation to the Commission , before importation, of a general attestation in which the competent authority of the country of origin certifies that concentrated orange juice produced in that country does not contain the juice of blood oranges . The Commission shall inform the Member States to enable them to notify the customs departments concerned . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 ( 1 ) enable imports to be charged without interruption against their accumulated shares of the Community quotas . Article 2 1 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota , the Member State concerned No L 368 / 14 Official Journal of the European Communities 31 . 12 . 88 Article 6 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . 2 . Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the products concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3. Article S At the request of the Commission , Member States shall inform it of imports actually charged against the quotas . Article 7 The Commission may, by means of a Regulation, suspend the application of the tariff measures put into effect by this Regulation should it transpire that the reciprocal measures provided for in the Agreement were no longer being applied . Article 8 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS 31 . 12 . 88 Official Journal of the European Communities No L 368 / 15 ANEXO /  BILAG I - ANHANG I - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I - ALLEGATOI  BIJLAGE I  ANEXO I MODELOS DE CERTIFICADO MODELLER TIL CERTIFIKAT MUSTER DER BESCHEINIGUNGEN Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATES MODÃ LES DE CERTIFICAT MODELLI DI CERTIFICATO MODELLEN VAN CERTIFICAAT MODELOS DE CERTIFICADO class="page"> 1 Exporter (Name, full address , country) 2 Number 00000 CERTIFICATE OF AUTHENTICITY FRESH SWEET ORANGES 'HIGH QUALITY' 3 Consignee (Name, full address, country) 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg) 10 Net weight (kg) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the above sweet oranges consist of oranges of similar varietal characteristics which are mature, firm, well-formed, fairly well-coloured, of fairly smooth texture and are free from decay, broken skins which are not healed, hard or dry skins, exanthema, growth cracks, bruises (except those incident to proper handling and packing), and are free from damage caused by dryness or mushy condition, split, rough , wide or protruding navels, creasing, scars, oil spots, scale , sunburn, dirt or other foreign material , disease, insects or mechanical or other means, provided that not more than 15% of the fruit in any lot fails to meet these specifications and, included in this amount, not more than 5 % shall be allowed for defects causing serious damage, and, included in this latter amount, not more than 0,5% may be affected by decay. 12 Competent authority ( Name , full address , country ) At on ( Signature ) Seal ) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 CERTIFICATE OF AUTHENTICITY FRESH MINNEOLA 3 Consignee (Name, full address, country) 4 Country - of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg) 10 Net weight (kg) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the citrus described in this certificate are fresh citrus hybrid of the variety Minneola (Citrus paradisi Macf. C. V. Dun ­ can and Citrus reticulata bianco C. V. DancyJ. 12 Competent authority (Name, full address, country) At on (Signature ) ( Seal class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 CERTIFICATE OF AUTHENTICITY CONCENTRATED ORANGE JUICE 3 Consignee (Name, full address, country) 4 Country of origin S Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg) 10 Net weight (M 11 CERTIFICATION BY THE COMPETENT AUTHORITY 1 hereby certify that the above frozen concentrated orange juice has a density of 1,229 g/cm* or less and does not contain blood orange juice. 12 Competent authority (Name , full address, country) (Signature ) ( Seal ) class="page"> 31 . 12 . 88 Official Journal of the European Communities No L 368 / 23 ANEXOU  BILAGII  ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII  ALLEGATO II  BIJLAGEII ANEXOU PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di - origine Land van oorsprong PaÃ ­s de -origem Autoridad compentente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Estados Unidos De Forenede Stater USA Ã Ã Ã  USA Ã tats-Unis d'AmÃ ©rique Stati Uniti Verenigde Staten Estados Unidos da AmÃ ©rica United States Department of Agriculture t Cuba Cuba Kuba Ã Ã ¿Ã Ã ²Ã ± Cuba Cuba Cuba Cuba Cuba MinistÃ ¨re de l'Agriculture Israel Israel Israel ÃÃ Ã Ã ±Ã ®Ã » Israel Israel Israele . Israel Israel Ministry of Agriculture Department of Plant Protection and Inspec ­ tion (Ã nicamente para los hÃ ­bridos de agrios conocidos por el nombre de «Minneolas ») (udelukkende til krydsninger af citrusfrugter , benÃ ¦vnt »Minneolas «) (Nur fÃ ¼r Kreuzungen von ZitrusfrÃ ¼chten , bekannt unter dem Namen Minneolas") (Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã Ã ²Ã Ã ¯Ã ´Ã ¹Ã ± Ã µÃ ÃÃ µÃ Ã ¹Ã ´Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã ³Ã ½Ã Ã Ã Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± «Minneolas ») (Only for Citrus fruit known as 'Minneolas') (Uniquement pour les hybrides d'agrumes connus sous le nom de «Minneolas ») (Solo per ibridi d'agrumi conosciuti sotto il nome di « Minneolas ») (Uitsluitend voor kruisingen van citrusvruchten die bekend staan als minneola's") (Somente para os citrinos hÃ ­bridos conhecidos pelo nome de «Minneolas ») Chypre Cypern Zypern Ã Ã ÃÃ Ã ¿Ã Cyprus Chypre Cipro Cyprus Chipre Ministry of Commerce and Industry Produce Inspection Service